DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to “Amendment and Response under 37 C.F.R. 1.111” filed on September 9, 2021 in response to a non-final office action dated August 11, 2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was provided by applicant’s representative, Michael S. Borella, ESQ., Reg. No. 62,361 on December 9, 2021 through subsequent communications following a telephone interview on December 8, 2021.  This listing of claims will replace all prior versions, and listing of claims previously presented.
Listing of Claims:
1.	(Currently amended) A system comprising: 
persistent storage containing a predefined token and application state; and
one or more processors configured to perform, by way of an application that communicates with a message bot executing on a messaging platform, operations including:
receiving, by way of an interface associated with a unit of program code and from the message bot, a command, wherein the command identifies a bot token and a user of a chat session in which the message bot is engaged, wherein the command is based on text that was entered by the user in the chat session, the command identifies a participant of the chat session on behalf of whom the command was provided, and 
verifying, by the unit of program code, that the bot token matches the predefined token, wherein the predefined token comprises a shared key configured on both the message bot and the application;
verifying, by the unit of program code, that the user is authorized to use the command;
writing, to the persistent storage, an update to the application state, wherein the update is based on the command; and
transmitting, by way the interface and to the message bot, a response confirming that the command has been performed, wherein the response causes the message bot to translate a representation of the response for display on a graphical user interface by way of the chat session.

2.	(Original) The system of claim 1, wherein the operations further include:
transmitting, by way the interface and to the message bot, a representation of input forms; and
receiving, by way of the interface and from the message bot, a representation of input corresponding to the input forms, wherein the update is also based on the input.

3.	(Original) The system of claim 2, wherein receiving the representation of the input forms causes the message bot to generate and transmit a representation of a 

4.	(Original) The system of claim 1, wherein the command and the response are in a structured text format. 

5.	(Original) The system of claim 1, wherein the application also provides a web interface that is configured to display at least some of the application state in a form of a web page.

6.	(Currently amended) The system of claim 1, 
verifying that the user is authorized to provide commands on behalf of the participant; and
verifying that the participant is authorized to use the command.

7.	(Original) The system of claim 1, wherein the application is an incident management application, the command is a request to create a new incident, and the update adds the new incident to a database in the persistent storage.

8.	(Cancelled) 

9.	(Original) The system of claim 1, wherein the interface is based on a uniform resource locator (URL) associated with the application.

10.	(Original) The system of claim 1, wherein the application is also configured to communicate with the message bot by way of a second interface, wherein the second interface is associated with a second unit of program code.

11.	(Original) The system of claim 1, wherein the application is also configured to communicate with a second message bot by way of a second interface wherein the second interface is associated with a second unit of program code.

12.	(Currently amended) A computer-implemented method comprising:
receiving, by way of an interface of an application and from a message bot executing on a messaging platform, a command, wherein the command identifies a bot token and a user of a chat session in which the message bot is engaged, wherein the command is based on text that was entered by the user in the chat session, the command identifies a participant of the chat session on behalf of whom the command was provided, and the text identifies the message bot as recipient of the command, wherein the interface is associated with a unit of program code, and wherein persistent storage contains a predefined token and application state;
, wherein the predefined token comprises a shared key configured on both the message bot and the application;
verifying, by the unit of program code, that the user is authorized to use the command;
writing, to the persistent storage, an update to the application state, wherein the update is based on the command; and
transmitting, by way the interface and to the message bot, a response confirming that the command has been performed, wherein the response causes the message bot to translate a representation of the response for display on a graphical user interface by way of the chat session.

13. 	(Original) The computer-implemented method of claim 12, further comprising:
transmitting, by way the interface and to the message bot, a representation of input forms; and
receiving, by way of the interface and from the message bot, a representation of input corresponding to the input forms, wherein the update is also based on the input.

14.	(Original) The computer-implemented method of claim 13, wherein receiving the representation of the input forms causes the message bot to generate and transmit a representation of a graphical user interface element displaying the input forms to the user by way of the chat session. 

15.	(Original) The computer-implemented method of claim 12, wherein the command and the response are in a structured text format. 

16.	(Original) The computer-implemented method of claim 12, wherein the application also provides a web interface that is configured to display at least some of the application state in a form of a web page.

17.	(Currently amended) The computer-implemented method of claim 12, 
verifying that the user is authorized to provide commands on behalf of the participant; and
verifying that the participant is authorized to use the command.

18.	(Original) The computer-implemented method of claim 12, wherein the application is an incident management application, the command is a request to create a new incident, and the update adds the new incident to a database in the persistent storage.

19.	(Cancelled) 


receiving, by way of an interface of an application and from a message bot executing on a messaging platform, a command, wherein the command identifies a bot token and a user of a chat session in which the message bot is engaged, wherein the command is based on text that was entered by the user in the chat session, the command identifies a participant of the chat session on behalf of whom the command was provided, and the text identifies the message bot as recipient of the command, wherein the interface is associated with a unit of program code, and wherein persistent storage contains a predefined token and application state;
verifying, by the unit of program code, that the bot token matches the predefined token, wherein the predefined token comprises a shared key configured on both the message bot and the application;
verifying, by the unit of program code, that the user is authorized to use the command;
writing, to the persistent storage, an update to the application state, wherein the update is based on the command; and
transmitting, by way the interface and to the message bot, a response confirming that the command has been performed, wherein the response causes the message bot to translate a representation of the response for display on a graphical user interface by way of the chat session.

21.	(Previously presented) The article of manufacture of claim 20, wherein the operations further include:
transmitting, by way the interface and to the message bot, a representation of input forms; and
receiving, by way of the interface and from the message bot, a representation of input corresponding to the input forms, wherein the update is also based on the input.

22.	(Previously presented) The article of manufacture of claim 21, wherein receiving the representation of the input forms causes the message bot to generate and transmit a representation of a graphical user interface element displaying the input forms to the user by way of the chat session. 


35 USC § 101 Analysis –Judicial Exception
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

The claimed invention is directed to statutory subject matter, where it concerns the judicial exception.  The claims are directed to non-abstract improvements in computer related technology.  A claim is non-statutory when it is directed to a judicial exception (e.g. either one of mathematical concepts, mental processes, or certain methods of organizing human activity) without significantly more.  The claimed invention is not directed to a judicial exception.  Instead, the claimed invention is directed to a technological improvement in the field of computer technology for the integration between a remote network management system (RMNS) and messaging platforms by way of a bot, so 
Reasons For Allowance
The following is an examiner’s statement for reasons for allowance.  The closest prior art of record Gau et al. (U.S. 2018/0026919 A1; herein referred to as Gau) in view of Plumb et al. (U.S. 2017/0289069 A1; herein referred to as Plumb) in further view of Youssefi (U.S. 2019/0207875 A1; herein referred to as Youssefi) and in further view of Jacobson (U.S. 2016/0219085 A1; herein referred to as Jacobson) does not teach a system, computer-implemented method, and article of manufacture that performs by way of an application that communicates with a message bot executing on a message platform, operations where a command is received from the message bot, and the command identifies a bot token and a user of as chat session in which the message bot is engaged, and the command is based on text that was entered by the user of the chat session, the command identifies a participant of the chat session on behalf of whom the command was provided, and the text identifies the message bot as the recipient of the command.  Further, It is verified that the bot token matches the predefined token, which comprises a shared key configured on both the message bot and the application, and that the 
Gau is directed to an integrated communications system application (ICSA) employed in conjunction with a suitable chat application (executed by a bot) for delivering an automated customer service support for businesses, where the ICSA herein may include an information storage system, a communication platform, and a facility system mutually sharing information and registering said information in web servers so that the bot, connected to the ICSA via web servers, may interact with a user employing channels such as chat applications, and may connect to said user via a bot connector.
Plumb is directed to providing a first autonomous software agent (ASA) which is addressable by a first contact identifier displayed on a user terminal, the ASA configured to receive an intent conveyed by a user at the user terminal and therein enabling access to a plurality of servicing autonomous software agents (SASA), each capable of implementing an action.
 Youssefi is directed to using multi-level bots wherein a method includes accessing, via an integration bot, a chat text, provided by a chat application instance that indicates a user query, so that the method includes accessing a user state associated with a user of the chat application instance, the user state indicating previous chat texts associated with the chat application instance and corresponding knowledge queries. 
Jacobson is directed to feeding call data to applications and describes a user sending an SMS message identifying a calendar bot "start task matter client” as a recipient of the message which is used to initiate a task by an application.    
In particular, the cited prior art, separately or in combination, does not teach an ordered combination for securing two way communications between a message bot and a remote application in a scalable manner, by enabling a user in a chat session to enter text that identifies the message bot as a recipient of a command that is based on text that was entered by the user in the chat session, and identifies a participant of the chat session on behalf of whom the command is provided, so that upon verification that the user is authorized to send the command, and that the bot token matches a predefined token stored persistent memory, and comprising a shared key configured on both the message bot and an application that communicates with the message bot wherein the command performs an update to the application state, and therein a response is transmitted to the message bot confirming that the command has been performed, wherein the response causes the message bot to translate a representation of the response for display on a graphical user interface by way of the chat session.  Therein, the claimed invention is distinctive from the cited prior art and other analogous art.   For example, when considering prior art Gau, which transmits a response to a message bot to confirm a command was performed for updating an application state (see Gau ¶ [0041], ¶ [0045], Gau does not teach wherein the response causes the message bot to translate a representation of the response for display on a graphical user interface by way of the chat session.   When considering prior art Plumb, which teaches a verification that a bot token matches a predefined token, the verification is done using an authorization token between a user and an agent bot (see Plumb ¶¶ [0104-0105]) but nor between the agent bot and an application, and therein Plumb does not teach wherein the predefined token comprises a shared key configured on both the message bot and the application. When considering prior art Youssefi which teaches that a command is based on text that was entered by a user of a chat session (see Youssefi – Fig. 3, ¶¶ [0047-0049]), but does not teach the text identifies the message bot as a recipient of the command.  Finally, when considering prior art Jacobson, which describes a user sending an SMS message identifying a calendar bot "start task matter client” as a recipient of the the command identifies a participant of the chat session on behalf of whom the command was provided.  The limitations as recited (the command identifies a participant of the chat session on behalf of whom the command was provided, wherein the predefined token comprises a shared key configured on both the message bot and the application, wherein the response causes the message bot to translate a representation of the response for display on a graphical user interface by way of the chat session) as an ordered combination identify distinctive elements of the claimed invention.  When considered as a whole, these limitations in combination with the other limitations of the independent claims overcome the prior art of record.  Additionally, the specification of the instant application (pages 27 – 30:  ¶ ¶ [0115 -0129], Fig. 6) describe the characteristics of the applicant’s invention which is distinctive from the prior art and is recited in the claim language.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1 – 7, 9 – 18, and 20 - 22 are allowed.
Conclusion
There are prior art made of record which are not relied upon but are considered pertinent to applicant’s disclosure. These references are attached and cited in the accompanying PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N FIORILLO whose telephone number is (571)272-9909.  The examiner can normally be reached on 7:30 - 5 PM Mon - Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A. Follansbee, can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES N FIORILLO/               Examiner, Art Unit 2444